DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021, 04/08/2021, and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 10, and 20 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Liu et al.  (CN-105371082A) hereafter referred to as “Liu”.

    PNG
    media_image1.png
    600
    396
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    378
    448
    media_image2.png
    Greyscale


Regarding claim 1, Liu disclose a handheld device (Detailed Description section, paragraphs 4 - 6, all lines, therein) comprising:
a handheld member (Figure 3, element 11);
a telescopic rod (Figure 3, element 13) mounted at the handheld member;
a power source (mobile power pack, Figure 8, element 14) disposed at the handheld member; and
a fixing bracket (Figure 3, element 13) (Figure 4, elements 131 and 132)
wherein the handheld device is configured to, after the fixing bracket  (charging interface, Figures 3 and 4, element 17) connects to the mobile electronic device, provide electrical energy to the mobile electronic device through the power source, and control the mobile electronic device to start up and/or shut down (Detailed Description section, paragraphs 6 – 11, all lines, therein).
Regarding claim 10, Liu disclose the handheld device, wherein: 
the handheld member includes a controller (power supply controller, Figure 8, element 15); 
the fixing bracket includes an electrical connection mechanism (charging interface, Figures 3 and 4, element 17); 
the controller is electrically connected to the electrical connection mechanism and the power source (Detailed Description section, paragraph 7, all lines, therein); and 
the controller is configured to, after the mobile electronic device is connected to the fixing bracket, be electrically connected to the mobile electronic device through the electrical connection mechanism to: 
selectively provide or stop providing electrical energy to the mobile electronic device (Detailed Description section, paragraph 10, all lines, therein); and/or 
selectively turn on or turn off the mobile electronic device (Detailed Description section, paragraph 12, last two lines).

Regarding claim 20, Liu disclose a photographing device comprising: 
a handheld device (Detailed Description section, paragraphs 4 - 6, all lines, therein)  including: 
a handheld member (Figure 3, element 11); 
a telescopic rod (Figure 3, element 13) mounted at the handheld member; 
a power source (mobile power pack, Figure 8, element 14) disposed at the handheld member; and 
a fixing bracket (Figure 3, element 13) (Figure 4, elements 131 and 132) mounted at the telescopic rod; and 
a mobile electronic device configured to be detachably connected with the fixing bracket (Detailed Description section, paragraph 2, all lines, therein); 
wherein the handheld device is configured to, after the mobile electronic device is connected with the fixing bracket, provide electrical energy to the mobile electronic device through the power source, and control the mobile electronic device to start up and/or shut down (Detailed Description section, paragraphs 6 – 11, all lines, therein). 


Allowable Subject Matter

Claims 2, 11 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, the prior art made of record neither shows nor suggests the handheld device, wherein the fixing bracket is configured to be detachably mounted at an end of the telescopic rod away from the handheld member, and is capable of rotating with respect to the telescopic rod after being mounted at the telescopic rod.
Regarding claim 11, the prior art made of record neither shows nor suggests the handheld device, wherein the electrical connection mechanism includes: 
a contact point disposed at the fixing bracket and configured to electrically connect to the mobile electronic device; and 
a communication wire passing through the telescopic rod, an end of the communication wire being electrically connected to the contact point, and another end of the communication wire being electrically connected to the controller.
Regarding claim 12, and claims 13 - 19 which depend therefrom, the prior art made of record neither shows nor suggests the handheld device, further comprising: a clip assembly mounted at the handheld member; wherein: 
the mobile electronic device is a first mobile electronic device; and 
the clip assembly is configured to hold a second mobile electronic device that has information interaction with the first mobile electronic device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF